Citation Nr: 1113577	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of surgical removal of a lipoma on the left side of the neck.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1963 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for residuals of a lipoma removal and of entitlement to service connection for a skin disability are addressed in the REMAND following the order section of this decision.


FINDING OF FACT

Peripheral neuropathy of either upper extremity has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for peripheral neuropathy.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

As discussed below, there is no competent evidence of this claimed disability in service or thereafter.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

The Board will now address the merits of the claim.





Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's STRs are negative for any treatment for or diagnosis of peripheral neuropathy.  At the time of his separation examination in July 1965, the Veteran did not report experiencing any symptoms that could be attributed to peripheral neuropathy.  Additionally, the Veteran's neurological system was found to be clinically normal upon examination at the time of his separation from active service. 

The post-service medical evidence is also negative for any treatment for or a diagnosis of peripheral neuropathy.

Additionally, at his February 2011 Board hearing, the Veteran reported that he had never been told by a medical professional that he had peripheral neuropathy.  The Veteran also indicated that there were no treatment records available that would help substantiate the claim.  

While the Veteran might sincerely believe that he has peripheral neuropathy that is related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has been diagnosed with peripheral neuropathy.

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim and entitlement to service connection for peripheral neuropathy of the upper extremities is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Veteran has reported that while in service he developed a lump on the left side of his neck that continued to grow after his separation from active service and ultimately required surgical removal.  A review of the Veteran's STRs shows that in July 1965, the Veteran was seen at medical and complained of a lump in his throat that caused pain when swallowing.  There was no diagnosis made at that time, but the Veteran was prescribed antibiotics for treatment.  The Veteran reported that the lump did not resolve with the antibiotic treatment and continued to grow.  

A review of the post service evidence of record shows that the Veteran received treatment for and ultimate surgical excision of a benign lipoma on the left side of his neck.  There are treatment records showing treatment since at least June 2005.  The June 2005 records show that the lipoma was fairly advanced in size at that time.  Additionally, in a February 2009 treatment note from the Veteran's private Ear, Nose, and Throat (ENT) physician, it was noted that the Veteran reported that the growth in his throat had been present since 1965, when he was in the military.

At his February 2011 Board hearing, the Veteran reported that he had sought treatment for the growth in his neck from private physicians immediately following his separation from active service.  The Veteran reported that the two physicians he received treatment from over the years were conservative in their treatment approach and rather than surgically remove the growth, they periodically examined it and determined that removal was not necessary.  He reported that surgical removal was not recommended to him until February 2009.  

The Veteran is competent to state when he first noticed the lump in his throat and that it continued to increase in size after service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible. 

In light of the Veteran's in-service treatment for a lump in his throat during active service, the Veteran's testimony that the lump did not resolve after antibiotic treatment in service and just continued to grow after his separation from service, and his documented March 2009 surgical excision of a benign lipoma in his neck; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the benign lipoma and the post-surgical residuals.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also at his February 2010 Board hearing, the Veteran reported that he had developed small cysts on his face and neck after shaving in service.  The Veteran reported that he has continued to experience this problem since his separation from active service.  Post-service medical evidence shows that the Veteran was treated for a rash on the side of his neck in 2007 and that it was diagnosed as herpes zoster at that time.      

As noted above, the Veteran is competent to report when he first experienced skin problems as a result of shaving and that they have continued since active service.  Moreover, the Board finds the Veteran to be credible.  

In light of the Veteran's claims that he first experienced a skin disability as a result of shaving during active service and that the skin disability has continued since his separation from active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present skin disability.  McLendon, 20 Vet. App. 79.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's benign lipoma on the left side of his neck and to determine that nature of any currently present post-surgical residuals.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's surgically excised lipoma was etiologically related to the Veteran's active service, to specifically include the treatment for a lump in his throat during active service.  For the purposes of the opinion the examiner should presume that the Veteran is a reliable historian with regard to the progressive worsening of the lump in his throat since his time in active service.

The supporting rationale for all opinions expressed must be provided.

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present skin disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present skin disability as to whether there is a 50 percent or better probability that it is etiologically related to the Veteran's active service.  For the purposes of the opinion the examiner should presume that the Veteran is a reliable historian with regard to the skin disability occurring following shaving during active service.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


